Citation Nr: 0026878	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for 
inactive minimal chronic pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected inactive minimal chronic pulmonary 
tuberculosis.  The veteran has been represented throughout 
this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's minimal chronic pulmonary tuberculosis has 
been inactive since December 1954.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.96(b), 4.97 Diagnostic Code 6723 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  


I.  Historical Review

The veteran's service medical records reflect that he was 
diagnosed with and treated for pulmonary tuberculosis.  An 
October 1954 Air Force medical board report states that the 
veteran's minimal chronic pulmonary tuberculosis was 
quiescent or apparently arrested.  A January 1955 Department 
of Veterans Affairs (VA) hospital summary indicates that the 
veteran had been transferred from a military medical facility 
for continuation of his pulmonary tuberculosis treatment.  
Upon discharge from the VA medical facility, the veteran's 
tuberculosis was determined to have been inactive for one 
month.  The veteran was diagnosed with inactive minimal 
pulmonary tuberculosis.  In March 1955, the RO established 
service connection for inactive minimal advanced chronic 
pulmonary tuberculosis and assigned a 100 percent evaluation 
for that disability effective from October 29, 1954 to 
January 2, 1957; a 50 percent evaluation effective from 
January 3, 1957 to January 2, 1961; a 30 percent evaluation 
effective from January 3, 1961 to January 2, 1966; and a 
noncompensable evaluation effective on and after January 3, 
1966.  A July 1956 VA hospital summary states that treating 
VA medical personnel observed no clinical evidence of 
pulmonary tuberculosis.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Public Law 90-493 
repealed section 356 of title 38, United States Code which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  The use of the 
protective provisions of Pub. L. 90-493 should be mentioned 
in the discussion portion of all ratings in which these 
provisions are applied.  For application in rating cases in 
which the protective provisions of Pub. L. 90-493 apply the 
former evaluations pertaining to pulmonary tuberculosis are 
retained in 38 C.F.R. § 4.97 (1999).  38 C.F.R. § 4.96(b) 
(1999).  

For a veteran in receipt or entitled to receive compensation 
for pulmonary tuberculosis on August 19, 1968, inactive 
chronic pulmonary tuberculosis warrants a 100 percent 
evaluation for two years following active pulmonary 
tuberculosis which is clinically identified during active 
service.  A 50 percent evaluation is assigned during the 
period between the third and sixth years after the date of 
inactivity.  A 30 percent evaluation is assigned during the 
period from the seventh through the eleventh year after 
inactivity.  A noncompensable evaluation is warranted 
following the eleventh year after the date of inactivity.  38 
C.F.R. § 4.97, Diagnostic Code 6723 (1999).  

At a December 1998 VA examination for compensation purposes, 
the veteran reported having received no treatment for 
tuberculosis since 1962.  The veteran was diagnosed with 
pulmonary tuberculosis mild obstructive pulmonary disease and 
a history of right lung.  The VA examiner noted that the 
veteran had no history of any systemic illness compatible 
with tuberculosis.  In his June 1999 written statement, the 
local accredited representative advanced that the veteran 
believed that he should be compensated for his pulmonary 
tuberculosis as the disability was incurred in service.  

The veteran's minimal chronic pulmonary tuberculosis has been 
clinically inactive since December 1954.  The record is 
devoid of any evidence of moderate advanced lesions; 
treatment of pulmonary tuberculosis after 1955; or any other 
evidence of tuberculosis activity.  Given these facts and the 
elapse of approximately forty-five years since the date of 
inactivity, the Board finds that a compensable evaluation is 
not warranted.  


ORDER

A compensable evaluation for inactive minimal chronic 
pulmonary tuberculosis is denied.  


		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

